NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-3398
                                       ___________

                              GEORGE E. JOHNSON, JR.,
                                            Appellant

                                             v.

        JONATHAN P. RARDIN, ESQ.; SOUTHEASTERN PENNSYLVANIA
TRANSPORTATION AUTHORITY; JOE CASEY, in their individual was well as their
official capacity as state actors; ELLIS I. MEDOWAY, ESQ., in their individual as well
   as their official capacity as state actors; JEFFREY LANDOSKY, ESQ.; UNITED
 STATES OF AMERICA & CLERK #2; HOWARD A. ROSENTHAL, ESQ., in their
individual and official capacity as state actors; ARCHER & GREINER, P.C.; GARY D.
            FRY, ESQ., in their individual and official capacity as state actors
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-13-cv-05542)
                     District Judge: Honorable Mitchell S. Goldberg
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  September 8, 2015
            Before: CHAGARES, JORDAN and NYGAARD, Circuit Judges

                               (Filed: September 23, 2015)
                                       ___________

                                        OPINION*
                                       ___________

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

          Pro se Appellant George E. Johnson, Jr., appeals from a District Court order

denying his motion filed pursuant to Federal Rule of Civil Procedure 60(b)(3). We will

affirm.

          In September 2013, Johnson filed a complaint in the United States District Court

for the Eastern District of Pennsylvania, primarily alleging that the Southeastern

Pennsylvania Transportation Authority (SEPTA) and its attorney committed fraud while

defending a lawsuit brought by Johnson in state court. The District Court sua sponte

dismissed the complaint for lack of jurisdiction on the ground that Johnson’s claims were

barred by the Rooker-Feldman doctrine. Johnson filed a notice of appeal, but we

dismissed his appeal for failure to prosecute. See C.A. No. 13-4374 (order entered June

27, 2014).

          Meanwhile, Johnson continued to seek relief in the District Court, requesting

reconsideration and leave to file amended complaints.1 The District Court denied those

motions by order entered February 18, 2014. Johnson filed a “Motion to Vacate the

Order of Feb. 18, 2014,” which the District Court denied on June 2, 2014.


1
  In particular, Johnson filed a “Motion for Leave to File an Amended Complaint” (Dist.
Ct. Doc. No. 5), a “Motion for Reconsideration/And Amendment to the Motion for Leave
to File Amended Complaint of 10/09/13” (Dist. Ct. Doc. No. 6), a “Motion to Strike
Defendant’s Response to Plaintiff’s Motion for Reconsideration” (Dist. Ct. Doc. No. 14),
and a “Petition and Motion for Relief from Judgment” (Dist. Ct. Doc. No. 17).

                                               2
       On June 20, 2014, Johnson filed a motion under Rule 60(b)(3). In the motion,

Johnson sought relief from the order denying his motion to vacate. He vaguely asserted

fraud and misrepresentation, alleging that “the books are being cooked,” that there was a

“conspiracy to disenfranchise” him, and that the defendants committed “professional

malpractice.” By order entered July 21, 2014, the District Court denied the motion,

holding that Johnson “alleges no facts to support a finding of such egregious conduct.

Rather, his claim rests on a mix of insinuation and misunderstanding of the electronic

docket entries in his case.”

       Johnson appealed. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we

review the denial of a motion filed pursuant to Rule 60(b)(3) for abuse of discretion. See

Coltec Indus., Inc. v. Hobgood, 280 F.3d 262, 269 (3d Cir. 2002) (citation omitted).

       The District Court did not abuse its discretion here. To prevail on a Rule 60(b)(3)

motion, the moving party must establish that the adverse party engaged in fraud or other

misconduct, and that this misconduct prevented the moving party from fully and fairly

presenting his case. See Stridiron v. Stridiron, 698 F.2d 204, 206-07 (3d Cir. 1983).

Johnson failed to provide evidence or argument demonstrating that the orders entered

against him were the product of fraud by the defendants. We note that it was the Rooker-

Feldman doctrine, rather than any fraud, real or imaginary, that determined the outcome

of his complaint. Moreover, his assertion that “fraud upon the court is found in the

docket entries” is unfounded. For instance, Johnson claimed “a fix was in” because the

                                            3
docket indicates that the action arose under 28 U.S.C. § 1981 (rather than § 1983) and

that no jury was demanded (when he did seek trial by “jury from the outset”). Johnson

also found suspicious the fact that the defendants entered their appearance “on the very

same day as the filing of their response in opposition to [his] motion for reconsideration”

and “before [he] had filed his notice of appeal.” He also believed that fraud exists

because the June 2, 2014, order “appears to have been something that would have been

written by the clerk” and Johnson “knows of no responsible judge that would enter an

order of this nature.” These allegations are insufficient to support relief under Rule

60(b)(3). Therefore, the District Court did not abuse its discretion in denying Johnson’s

Rule 60(b)(3) motion.

       For the foregoing reasons, we will affirm the judgment of the District Court.2




2
 Johnson’s renewed motion for appointment of counsel and his motion for oral argument
are denied. Tabron v. Grace, 6 F.3d 147 (3d Cir. 1993). The United States’ motion to
summarily affirm and to stay the briefing schedule is denied.
                                             4